   4:20-cv-03063-JMG-CRZ Doc # 20 Filed: 10/15/20 Page 1 of 2 - Page ID # 81




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

3D DESIGNS, INC.,

                    Plaintiff,                             4:20CV3063

       vs.
                                                             ORDER
DEMPSTERS LLC, DEMPSTERS
MANUFACTURING LLC, and RYAN
MITCHELL,

                    Defendants.



      On October 13, 2020, Defendant Ryan Mitchell filed an answer in this case,
pro se, as an individual defendant. (Filing No. 18). Mitchell also filed an answer on
behalf the entity-defendants: Dempsters, LLC and Dempsters Manufacturing, LLC.
(Filing No. 19). However, Defendants Dempsters, LLC and Dempsters
Manufacturing, LLC cannot litigate in this forum without representation by licensed
counsel. Knoefler v. United Bank of Bismarck, 20 F.3d 347, 347-48 (8th Cir. 1994).
If Mitchell is a licensed attorney, he has not taken any of the necessary steps to
appear in this case pro hac vice or to inform the court of an attorney-client
relationship between himself and the entity-defendants.

      Accordingly, IT IS ORDERED:

      1)     On or before November 5, 2020, Defendants Dempsters, LLC and
             Dempsters Manufacturing, LLC shall obtain the services of counsel
             and have that attorney file an appearance in this case or have any
             currently retained counsel enter his or her appearance. The failure
             to do so may result in an entry of default and/or a default judgment
             against the entity-defendants.
4:20-cv-03063-JMG-CRZ Doc # 20 Filed: 10/15/20 Page 2 of 2 - Page ID # 82




   2)    The answer filed on behalf of Defendants Dempsters, LLC and
         Dempsters Manufacturing, LLC (Filing No. 19) is stricken as an
         unauthorized practice of law. The entity-defendants are given
         leave to refile an answer or other response, through counsel, on or
         before November 5, 2020.




   Dated this 15th day of October, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
